Case 2:16-cv-04204-JFW-DFM Document 63 Filed 05/06/20 Page 1 of 1 Page ID #:356




                        UNITED STATES DISTRICT COURT
                   CENTRAL DISTRICT OF CALIFORNIA
                             WESTERN DIVISION



  MICHAEL SAHAKIAN,                       Case No. CV 16-04204-JFW (DFM)

           Plaintiff,                     Order Accepting Report and
                                          Recommendation of
              v.                          United States Magistrate Judge

  CITY OF GLENDALE et al.,

           Defendants.



       Pursuant to 28 U.S.C. § 636, the Court has reviewed the pleadings and
 all the records and files herein, along with the Report and Recommendation of
 the assigned United States Magistrate Judge. No objections to the Report and
 Recommendation were filed, and the deadline for filing such objections has
 passed. The Court accepts the findings, conclusions, and recommendations of
 the United States Magistrate Judge.
       IT IS THEREFORE ORDERED that (1) Defendants’ motion for
 summary judgment is GRANTED and (2) Judgment shall be entered
 dismissing this case with prejudice.


  Date: May 6, 2020                        ___________________________
                                           JOHN F. WALTER
                                           United States District Judge
